Citation Nr: 1746046	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain, to include fibromyalgia as due to Gulf War environmental hazards.

2.  Entitlement to service connection for an unspecified stomach condition to include irritable bowel syndrome as due to Gulf War environmental hazards.

3.  Entitlement to service connection for chronic fatigue syndrome to include fibromyalgia as due to Gulf War environmental hazards. 

4.  Entitlement to an initial compensable disability evaluation for a skin disease, claimed as eczema.

5.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder, excluding the period from July 7, 2015 through September 30, 2015.   

6.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1988 to May 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2011 and October 2013 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California and Sioux Falls, South Dakota.  

The Veteran was assigned a temporary 100 percent rating from July 7, 2015 through September 30, 2015 due to hospitalization for his service-connected psychiatric disorder.  

The issues of entitlement to an initial compensable rating for eczema, entitlement to a compensable rating for bilateral hearing loss, and entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current undiagnosed illness, or chronic multi-symptom illness, for which no etiology can be established.

2. The Veteran's muscle and joint pain is not related to his period of active service.

3. The Veteran does not have chronic fatigue syndrome.

4. The Veteran's unspecified stomach disorder did not manifest in service; any current stomach disorder is not related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for muscle and joint pains have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303, 3.317 (2016).

2. The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303, 3.317 (2016).

3. The criteria for service connection for an unspecified stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
VA's duty to notify was satisfied by June 2010 and February 2013 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.

The Veteran has been afforded an opportunity for VA examinations in connection with his claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).  The Veteran underwent a VA Gulf War examination in September 2013.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2016.  Service connection may be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 71,382 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).  Unlike a claim based on direct service connection, in a claim based on a qualifying chronic disability under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

For purposes of presumptive service connection for Persian Gulf veterans under 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2)(i). 

For purposes of 38 C.F.R. § 3.317 , the term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and that has features such as fatigue, pain, and/or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not to be considered medically unexplained.  Id.  The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for six months or more, as well as disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4) (providing that the six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest). 

Under 38 C.F.R. § 3.317, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Service Connection for Muscle and Joint Pain 

The Veteran has claimed entitlement to unspecified muscle and joint pain due to Gulf War environmental hazards.  In September 2013, the Veteran received a VA Gulf War examination.  In the examination, the VA examiner noted there were no diagnosed illnesses for which no etiology was established.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Specific to the Veteran's claimed joint and muscle pain, the Veteran's joints were tested for range of motion, signs of weakness, fatigue, or incoordination.  The testing was repeated after multiple repetitions to confirm no increased functional loss.  The Veteran demonstrated normal ranges of motion for his neck, elbows, wrists, hands, hips, ankles, and feet.  The Veteran's range of motion for his right knee was also a normal 140 degrees flexion and 0 degrees extension.  However, the Veteran's left knee measured at 125 degrees flexion and 15 degrees extension.  In addressing the Veteran's muscle and joint pain, the VA examiner noted that the Veteran's left knee pain was the result of a left knee injury that occurred in 2006 as he working as a mail carrier, and highlighted the Veteran's worker's compensation claim for his left knee injury. 

The examiner further noted that recent x-rays showing bilateral degenerative changes in the Veteran's shoulders were the result of carrying a mail satchel during his employment with the post office from 1992 until 2008.  Finally, the examiner stated that recent x-rays of the Veteran's right knee and hands were normal. 

The VA examiner specifically remarked there was no evidence of fibromyalgia during the examination, and that the Veteran "does not have the classic trigger point tenderness that is found with this condition."  The Boards finds VA examiner's opinions to be supported by a well-reasoned rationale.  They constitutes highly probative evidence against the claim.  

The Board acknowledges that the Veteran received treatment for chronic low back pain and right knee pain in March 2014.  An April 2014 MRI revealed the Veteran had a medial meniscus tear in his right knee.  Further, in April 2014, the Veteran was diagnosed with L4-L5 moderate to severe spinal stenosis.  Accordingly, the Veteran's chronic right knee and low back pain are diagnosed illnesses with a known etiology and do not meet the requirements for presumptive service-connection for a Persian Gulf veteran.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
      
In addition, review of the Veteran's service treatment records indicates the Veteran's muscle and joint pain did not manifest during active service in the Southwest Asia theater of operations.  Moreover, the Veteran's muscle and joint pain has not manifested to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Accordingly, the Veteran's entitlement to presumptive service connection for his claimed muscle and joint pain is denied. 

However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  While the Veteran's medical treatment records do establish current muscle and joint pain, the probative evidence of record does not establish a nexus between the Veteran's claimed disabilities and his period of active service.  The Veteran has not provided any information or evidence indicating that either VA or private medical treatment providers have determined this claimed disability is related to the Veteran's period of active service.  See 38 C.F.R. 3.309.  

The Veteran asserts through lay testimony that his current muscle and joint pain was related to his active duty service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., rash flare-ups; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

With regard to the specific issue in this case, whether his current muscle and joint pain is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's muscle and joint pain requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the rationale provided by the VA medical examiner.

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his muscle and joint pain is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's muscle and joint pain.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Service Connection for an Unspecified Stomach Condition.

The Veteran has claimed entitlement to an unspecified stomach condition due to Gulf War environmental hazards.  The evidence does not show that he has irritable bowel syndrome.  

At his September 2013 Gulf War examination, the VA examiner noted there were no diagnosed illnesses for which no etiology was established.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The examiner also noted the onset of gastroesophageal reflux disease (GERD) and complaints of intermittent gastroenteritis-viral years after the Veteran's period of active service. 

However, a separate September 2013 esophageal examination shows the Veteran had mild dyspepsia onset after his period of service, and no specific diagnosis of GERD. 

In an April 2014 addendum opinion, a VA physician stated the Veteran's prior diagnosis of dyspepsia was inaccurate and should have been diagnosed as GERD.  The VA examiner stated:

I have reviewed the conflicting medical evidence and am providing the following opinion: The preponderance of medical evidence indicates that the [V]eteran has a diagnosis of GERD.  GERD can be diagnosed when there are typical symptoms that respond to proton pump inhibitors.  The [V]eteran has been on Omeprazole. His medical records indicate that he has had a diagnosis of GERD (diagnosis code 530.81) rather than functional dyspepsia in his problem list since at least 9-10-09.

The preponderance of evidence then shows that the [V]eteran has GERD, rather than functional dyspepsia, [as] diagnosed by typical symptoms of heartburn, and epigastric pain, worse after eating, with lying down, and worse at night with response to Omeprazole.... There is subjective and physiological evidence to indicate that there is structural GERD rather than functional dyspepsia. 

The probative evidence of record indicates that the Veteran's unspecified stomach condition is a diagnosed illness, GERD, with a known etiology.  Therefore presumptive service connection for a stomach condition is denied.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d 1039.  While the Veteran's medical treatment records do establish a current diagnosis of GERD, the probative evidence of record does not establish a nexus between the Veteran's claimed disability and his period of active service.  The Veteran has not provided any information or evidence indicating that either VA or private medical treatment providers have determined this claimed disability is related to the Veteran's period of active service.  See 38 C.F.R. 3.309.  

The Veteran asserts through lay testimony that his GERD is related to his active duty service.  While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313.  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376-77; see also Kahana, 24 Vet. App. 428.  

With regard to the specific issue in this case, whether the Veteran's current GERD is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's GERD requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the rationale provided by the VA medical examiner.

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his muscle and joint pain is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's GERD.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Service Connection for Chronic Fatigue Syndrome

The Veteran has claimed entitlement to chronic fatigue syndrome due to Gulf War environmental hazards.  

In September 2013, the Veteran received a VA examination regarding chronic fatigue syndrome.  The VA examiner noted there were no signs or symptoms of chronic fatigue during the Veteran's period of active service.  The examiner further noted that the Veteran did not demonstrate symptoms of chronic fatigue syndrome that resulted in incapacitation or symptoms that would restrict from routine/daily activities.  Finally, the VA examiner noted the Veteran has not currently, or previously, been diagnosed with chronic fatigue syndrome. 

The Veteran has not submitted other evidence of a diagnosis of chronic fatigue syndrome.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332   (Fed. Cir. 1997). For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Absent a diagnosis for chronic fatigue syndrome, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       
  

ORDER

Entitlement to service connection for muscle and joint pain, to include fibromyalgia as due to Gulf War environmental hazards is denied.

Entitlement to service connection for an unspecified stomach condition to include irritable bowel syndrome as due to Gulf War environmental hazards is denied.

Entitlement to service connection for chronic fatigue syndrome is denied. 


REMAND

The Veteran has claimed entitlement to an initial compensable disability evaluation for a skin disease, claimed as eczema.  The record shows that his skin disability has increased in severity since his September 2013 VA examination, which noted that no portion of his total body or exposed areas was impacted by his eczema.  Subsequently, a February 2014 VA dermatology note indicated the Veteran has scattered, scaly patches on hands and fingers, but did not address the specific criteria needed for determining  disability evaluation.  Specifically the note did not address what percentage of the Veteran's whole or exposed body is affected by eczema.  As there is evidence that the findings of the September 2013 VA examiner no longer reflect the current severity of his skin condition, a new examination is needed.  

Furthermore, the Veteran has also claimed entitlement to an initial disability evaluation in excess of 30 percent for PTSD. The Veteran's last PTSD examination was in April 2013.  In June 2014, the Veteran claimed his PTSD symptoms had continued to worsen since his April 2013 examination.  In addition, from July 2015 to September 2015 the Veteran was hospitalized for PTSD symptoms.  The Veteran's hospitalization indicates a change in his PTSD severity since his April 2013 examination.    

Finally, the Veteran has claimed entitlement to a compensable rating for his bilateral hearing loss.  In a November 2016 statement, the Veteran claimed his bilateral hearing loss has also continued to worsen since his last hearing examination in April 2013.  

Given the above, the Board finds new VA examinations are thereby necessary to determine the current disability evaluation of the Veteran's service-connected eczema, PTSD, and bilateral hearing loss.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the examiner's attention is drown to the records from the Veteran's hospitalization for PTSD symptoms from July 2015 to September 2015.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Schedule the Veteran for a VA hearing examination to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Schedule the Veteran for a VA dermatology examination to determine the current severity of the Veteran's service-connected skin disease, claimed as eczema.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.
  
4. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


